Case 1:20-cv-10947-RA Document 1-1 Filed 12/28/20 Page 1 of 10

State of New York - Department of State
Division of Corporations

Party Served: Plaintiff/Petitioner:
AIR EUROPA, LINEAS AEREAS, S.A. BARRERA, MARIA

ATR EUROPA, LINEAS AEREAS, S.A.
287 BOWMAN AVENUE

SUITE 341

PURCHASE, NY 10577-2557

Dear Sir/Madam:

Enclosed herewith is a legal document which was served upon the Secretary of
State on 10/28/2020 pursuant to SECTION 306 OF THE BUSINESS CORPORATION LAW.
This copy is being transmitted pursuant to such statute to the address

provided for such purpose.

Very truly yours,
Division of Corporations
 

Case 1:20-cv-10947-RA Document 1-1 Filed 12/28/20 Page 2 of 10
ji ‘SIMON & GILMAN, LLP ‘

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF BR ov

 

 

c x
MARIA BARRERA,
Plaintiff/Petitioner,
- against - Index No. 31359/2020%
AIR EUROPA, LINEAS AEREAS, S.A,
Defendant/Respondent.
x
£ , : NOTICE OF ELECTRONIC FILING

(Consensual Case)
(Uniform Rule § 202.5-b) we
et” e-

Sh

You have received this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts E-filing system ("“NYSCEF”), and

2) You are a Defendant/Respondent (a party) in this case.

e If you are represented’ by an attorney:
Give this Notice to your attorney. (Attorneys: see “Information for Attomeys” pg. 2).

e If you are not represented by an attorney:

You will be served with all documents in paper and you must serve and file your
documents in paper, unless you choose to participate in e-filing.

au

If you chase to participate in e-filing, you must have access to a computer anda
scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to receive service of documents.
The benefits of participating in e-filing include:
e serving and filing your documents electronically
e free access to view and print your e-filed documents -
e limiting your number of trips to the courthouse
@ paying any court fees on-line (credit card needed) ~
To register for e-filing or for more information about how e-filing works:
e visit: www.nycourts.gov/efile-unrepresented or

© contact the Clerk’s Office or Help Center at the court where the case was filed. Court
contact information can be found at www.nycourts.gov

Dana 1 anf 2? EF-3

 
 

—_

Case 1:20-cv-10947-RA Document 1-1 Filed 12/28/20 Page 3 of 10
| SIMON & GILMAN, LLP '

To find legal information to help you represent yourself visit www.nycourthelp.gov
Information for Attorneys

An attorney representing a party who is served with this notice must either consent or
decline consent to electronic filing and service through NYSCEF for this case.

Attorneys registered with NYSCEF may record their consent electronically in the manner

provided at the NYSCEF site. Attorneys not registered with NYSCEF but intending to

participate in e-filing must first create a NYSCEF account and obtain a user ID and
password prior to recording their consent by going to www.nycourts.gov/efile

Attomeys declining to consent must file with the court and serve on all parties of record a
declination of consent.

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center
(phone: 646-386-3033; e-mail: efile@nycourts.gov).

September 28, 2020

.

 

 

Reith fp: Gilman, Esq. 91-31 Queens Blvd. -Suite 411
Name Address
SIMON & GILMAN,. LLP Elmhurst, NY 11373
Firm Name
i
718)459-6200
¢ Briere

kgilman@simgil.com

E-Mail

 

Air Europa, Lineas Aereas, S.A.

 

c/o Secretary of State

 

Albany, NY

 

6/6/18

Index # 31359/2020E Page 2 of 2 EF-3

 

 
——

Case 1:20-cv-10947-RA Document 1-1 Filed 12/28/20 Page 4 of 10
SIMON & GILMAN, LLP

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

MARIA BARRERA, *
Plaintiff,
- against -
AIR EUROPA, LINEAS AEREAS, S.A.,
Defendant.
X

 

To the Above-Named Defendant:

index No. 31359/2020E
Date Purchased: 10/5/20

Plaintiff designates Bronx
County as the place of trial.

The basis of venue is
Plaintiffs residence.

SUMMONS
Plaintiff resides at

2430 University Avenue, #5S
Bronx, NY 10468

YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to

serve a copy of your Answer or, if the Complaint is not served within this Summons, to

serve a Notice of Appearance on the Plaintiff's attorneys within twenty (20) days after

the service of this Summons, exclusive of the day of service (or within thirty [30] days

after the service is complete if this Summons is not personally delivered to you within

the State of New York); and in case of your failure to appear or answer, judgment will be

taken against you by default for the relief demanded in the Complaint.

DATED: September 28, 2020

SIMON & GILMAN, LLP
Attorneys for Plaintiff

91-31 Queens Blvd. — Suite 411
Elmhurst, NY 11373

(718) 459-6200

TO: Air Europa, Lineas Aereas, S.A.
% Secretary of State
Albany, New York
Case 1:20-cv-10947-RA Document 1-1 Filed 12/28/20 Page 5 of 10
‘SIMON & GILMAN, LLP

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF BRONX
MARIA BARRERA, *
Plaintiff, VERIFIED COMPLAINT
— against — Index No. 31359/2020E
AIR EUROPA, LINEAS AEREAS, S.A.,
Defendant.
X

 

Plaintiff MARIA BARRERA, by her attorneys, SIMON & GILMAN, LLP, complaining
of Defendant AIR EUROPA, LINEAS AEREAS, S.A. (hereinafter referred to as "AIR
EUROPA’), respectfully states to the Court and alleges:

1. That at all times hereinafter mentioned, Plaintiff was a resident of the
County of Bronx, City and State of New York.

2. That upon information and belief, and at all times mentioned herein,
Defendant AIR EUROPA was and is a domestic corporation, organized under and
existing pursuant to the laws of the State of New York.

3. That upon information and belief, and at all times mentioned herein,
Defendant AIR EUROPA was and is a foreign corporation authorized to do business in
the State of New York.

4. That at all times hereinafter mentioned, Defendant AIR EUROPA has its
principal offices in the Country of Spain.

5 That upon information and belief, and at all times mentioned herein,
Defendant AIR EUROPA was and still is a business entity transacting business in the
State of New York.

6. That upon information and belief, and at all times hereinafter mentioned,
— Se — — ———

Case 1:20-cv-10947-RA Document 1-1 Filed 12/28/20 Page 6 of 10 .
"SIMON & GILMAN, LLP

Defendant AIR EUROPA was the owner of a certain shuttlebus at JFK airport.

7. That at all times hereinafter mentioned, Terminal 4 at JFK International
Airport, in the County of Queens, City and State of New York, was and still is a
thoroughfare open for vehicular traffic to those personnel authorized to be in said area.

8. That on or about November 21, 2019 while Plaintiff was a lawful
passenger in a shuttlebus owned and operated by Defendant, its servants, agents,
and/or employees, contact occurred between Plaintiff and an unsecured wheelchair
present on the aforesaid shuttlebus.

9. That as a result of the aforesaid contact, Plaintiff did suffer serious,
severe, and permanent personal injuries as hereinafter alleged.

10. That the said collision and the injuries resulting therefrom were due solely
to the negligence, carelessness, and reckless disregard on the part of the Defendant.

11. That the above-said accident and the injuries resulting therefrom were due
to the negligence, carelessness, and recklessness of the above-named Defendant in
that they owned and operated the above-said shuttlebus and wheelchair in a dangerous
and careless manner.

12. That solely by reason of the negligence of the Defendant as aforesaid,
Plaintiff was rendered sick, sore, lame, and disabled, and suffered severe, painful, and
permanent injuries to various parts of Plaintiff's person with accompanying pain; that
Plaintiff continues to be sick, sore, lame, and disabled, she has been incapacitated and
has expended and become obligated to expend sums of money for medical care and
attention in an effort to cure herself of her injuries and to alleviate her pain and suffering,

and she was unable and continues to be unable, for some time to come, to pursue her

 
Case 1:20-cv-10947-RA Document 1-1 Filed 12/28/20 Page 7 of 10
SIMON & GILMAN, LLP :

usual duties and daily activities.

43. | That by reason of the foregoing, Plaintiff suffered and sustained a "serious
injury" as defined by section 5102 of the New York Insurance Law.

14. Asaresult of the aforesaid, Plaintiff has been damaged, and seeks
damages, in an amount exceeding the jurisdictional limits of all lower courts that would
otherwise have jurisdiction, but not to exceed $70,000.00.

WHEREFORE, Plaintiff MARIA BARRERA hereby demands judgment against
Defendant AIR EUROPA, LINEAS AEREAS, S.A. in an amount exceeding the
jurisdictional limits of all lower courts that would otherwise have jurisdiction, said amount
to be determined at the trial of this matter, together with the costs and disbursements of

this action.

DATED: September 28, 2020
Elmhurst, New York

Yours, etc.

Cpanpin

SIMON & GILMAN, LLP

By: Keith A. Gilman, Esq.
Attorneys for Plaintiff

91-31 Queens Blvd. - Suite 411
Elmhurst, NY 11373

(718) 459-6200

 
SS a as — —_

Case 1:20-cv-10947-RA Document 1-1 Filed 12/28/20 Page 8 of 10
‘SIMON & GILMAN, LLP

©1995 Blumberg&xcelslor, Inc

STATE OF NEW YORK, COUNTY OF SS.:
I, the undersigned, an attomey admitted to practice in the courts of New York State,
[]  Gortifeation ~—Gertify that the within

By Attornay aril :
has been compared by me with the original and found to be a true and complete copy.

3 (a Atos state that Lam Keith A, Gilman, Esq or)

g Arimatien the attorney(s) of record for Plaintiff in the within
< action; | have read the foregoing Complaint and know the contents thereof;
g

the same is true to my own knowledge, except as to the matters therein alleged to be on information and belief, and as to those matters
I believe it to be true. The reason this verification is made by me and not by Plaintiff is because Plaintiff resides
in a county other than the one in which I maintain my office.

The grounds of my belief as to all matters not stated upon my own knowledge are as follows:

   

1 affirm that the foregoing statements are true, under the penalties of perjury,
Dated:

STATE OF NEW YORK, COUNTY OF Ss.: KEITH A. GILMAN, ESQ.
I, the undersigned, being duly swom, depose and say: | am

Individual in the action; I have read the foregoing
Verification

Set A eed e Meter e eee tee dere ee hee Pee e ee tee eee tote eee eee

Tho namefsignod must be printed beneath

and know the contents thereof; the same is true to my own knowledge, except
as to the matters therein stated to be alleged on information and belief, and as to those matters I believe it to be true.
Corporate the of

Verification i i pate A t
* corporation and a party in the within action; I have read the foregoing
and know the contents thereof; and the same is true to my own knowledge,
except as to the matters therein stated to be alleged upon information and belief, and as to those matters I believe it to be true. This

verification is made by me because the above party is a corporation and I am an officer thereof.

The grounds of my belief as to all matters not stated upon my own knowledge are as follows:

Check Applicable Box

Sworn to before me on The name signed must be printed benoath

STATE OF NEW YORK, COUNTY OF SS. (If more than one box is check — indicate after names type of service used.)
I, the undersigned, being sworn, say: I am not a party to the action, am over 18 years of age and reside at

On I served the within
Service —_ | by mailing a copy to each of the following persons at the last known address set forth after each name below.

 

By Mail
ame by delivering a true copy of each personally to each person named below at the address indicated. I knew each person served
Serviceon | to be the person mentioned and described in said papers as a party therein:
ey by transmitting a copy to the following persons by [1 FAX at the telephone number set forth after each name below 1 E-MAIL

Electronic + at the E-Mail address set forth after each name below, which was designated by the attorney for such purpose, and by mailing a
bos copy to the address set forth after each name.
Delivery by dispatching a copy by overnight delivery to each of the following persons at the last known address set forth after each
Service
name below.

Check Applicable Box
Oo OF O

 
Case 1:20-cv-10947-RA Document 1-1 Filed 12/28/20 Page 9 of 10

——————__ NOTICE OF ENTRY

PLEASE take notice that the within is a (certified)
true copy of a

duly entered in the office of the clerk of the within
named court on

Dated,
Yours, etc.

SIMON & GILMAN, LLP
Attorneys for

Office and Post Office Address
91-31 QUEENS BOULEVARD - SUITE 411
ELMHURST, NY 11373

To

Attorney(s) for

a __ NOTICE OF SETTLEMENT
PLEASE take notice that an order

of which the within is a true copy will be presented
for settlement to the Hon.

one of the judges of the within named Court, at

on
at M.
Dated,
Yours, etc.
SIMON & GILMAN, LLP
Attorneys for
Office and Post Office Address
91-31 QUEENS BOULEVARD - SUITE 411
ELMHURST, NY 11373

To

Attorney(s) for

Index No. 31359/20202E Year

SUPREME COURT STATE OF NEW YORK
COUNTY OF BRONX

MARIA BARRERA,

Plaintiff,

~against—

AIR EUROPA, LINEAS AEREAS. S.A.,

Defendant.

 

 

SUMMONS AND VERIFIED COMPLAINT

 

 

Signature (Rule 130-1.1-a)

Bit Wn

Print nase peer
Keith A. Gilman, Esq

SIMON & GILMAN, LLP
Attorneys for Plaintiff

Office and Post Office Address, Telephone
91-31 QUEENS BOULEVARD - SUITE 411
ELMHURST, NY 11373
(718) 459-6200

 

To

Attorney(s) for

 

Service of a copy of the within is hereby admitted.
Dated

 

Attorney(s) for

 

1500 ~ BlumbergExcelsior Inc.. nvc 10013

Chol
~ 10/09)

MENT OF STATE
ommerce Plaza
hington Avenue
NY 12231-0001

i

0
Case 1:20-cv-10947-RA Document 1-1 Filed 12/28/20 Page 10 of@

      
    

  

Ns ey
Pelerel gen it cs

     

 

USPS CERTIFIED MAIL

HMI

9214 8969 0059 7932 8612 35

81235

202011180100

AIR EUROPA, LINEAS AEREAS, S.A.
287 BOWMAN AVENUE
SUITE 344

PURCHASE NY 10577-2557

Laidibh Heh BEG 6 DE te. EERE Eo. bat
